Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1-2, 4, 7-8-12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Daniel Rothenberg (hereinafter Rothenberg) US Publication 20200132884 in view of Gibbons JR et al (hereinafter Gibbons) US Publication No. 20210049077.

As per claim 1, Rothenberg teaches:
A system, comprising: 
 	a processor; (Paragraph [0068])
and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, (Paragraph [0068])
comprising: 
determining a physical location of a device; 
(Fig. 12 and paragraphs [0018], [0035], [0043], [0102], [0178]-[0179])
determining a first weather prediction from a first weather source for the physical location for a first time period, and a second weather prediction from a second weather source for the physical location for a second time period; 
(Fig. 12 and paragraphs [0018], [0035], [0043], [0102], [0178]-[0179])
combining the first weather prediction and the second weather prediction to produce a combined weather prediction, the combined weather prediction occurring during a third time period, 
(Fig. 12-13 and paragraphs [0018], [0035], [0037], [0043], [0058], [0102], [0178]-[0179])
the third time overlapping with the first time period or the second time period; 
(Fig. 13 and Paragraphs [0178]-[0179])
Rothenberg does not explicitly teach analyzing the combined weather prediction to determine a weather categorization; and based on the weather categorization, increasing a level of data protection of the device for the third time period, however in analogous art of event prediction, Gibbons teaches:
analyzing the combined weather prediction to determine a weather categorization; 
(Abstract and paragraphs [0013]-[0016], [0035], [0056],  [0070], [0076]-[0077] and [0185], where the reliability metric is the categorization)
and based on the weather categorization, increasing a level of data protection of the device for the third time period.  
(Abstract and paragraphs [0013]-[0016], [0035], [0056],  [0070], [0076]-[0077] and [0185])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Rothenberg  and Gibbons by incorporating the teaching of Gibbons into the method of Rothenberg. One having ordinary skill in the art would have found it motivated to use the data management of Gibbons into the system of Rothenberg  for the purpose of managing data integrity/protection.

As per claim 2, Rothenberg and Gibbons teach:
  	The system of claim 1, wherein the combining of the first weather prediction and the second prediction comprises: normalizing the first weather prediction and the second weather prediction to produce the combined weather prediction.  
(Paragraphs [0036] and [0072]-[0073])( Rothenberg)

As per claim 4, Rothenberg and Gibbons teach:

 	level of data protection comprises a schedule for performing a data backup operation for the device, and wherein the increasing of the level of data protection of the device comprises: decreasing an amount of time between performing iterations of the data backup, replication, or snapshot operation from a first amount of time to a second amount of time.  
(Abstract and paragraphs [0013]-[0016], [0035], [0056],  [0070], [0076]-[0077] and [0185])(Gibbons)

As per claim 7, Rothenberg and Gibbons teach:
The system of claim 1, wherein the determining of the physical location of the device comprises: 
receiving an identification of the physical location from the device, via a communications network.
(Paragraphs [0145], [0148] and [0174])( Rothenberg) 


As per claim 8, Rothenberg teaches:
 A method comprising: 
determining, by a system comprising a processor (Paragraph [0068]), a physical location of a device; 
(Fig. 12 and paragraphs [0018], [0035], [0043], [0102], [0178]-[0179])
determining, by the system, a first environmental prediction from a first source and applicable to the physical location for a first time period; 
(Fig. 12 and paragraphs [0018], [0035], [0043], [0102], [0178]-[0179])
determining, by the system, a second environmental prediction from a second source and applicable to the physical location for a second time period; 
(Fig. 12 and paragraphs [0018], [0035], [0043], [0102], [0178]-[0179])
determining, by the system, a third environmental prediction based on the first environmental prediction and the second environmental prediction, the third environmental prediction occurring during a third time period that overlaps with the first time period or the second time period; 
(Fig. 12-13 and paragraphs [0018], [0035], [0037], [0043], [0058], [0102], [0178]-[0179])
Rothenberg does not explicitly teach categorizing, by the system, the third environmental prediction, resulting in a categorization; and based on the categorization, modifying, by the system, a level of data protection, however in analogous art of event prediction, Gibbons teaches:
categorizing, by the system, the third environmental prediction, resulting in a categorization; 
(Abstract and paragraphs [0013]-[0016], [0035], [0056],  [0070], [0076]-[0077] and [0185], where the reliability metric is the categorization)
and based on the categorization, modifying, by the system, a level of data protection of the device for the time period.  
(Abstract and paragraphs [0013]-[0016], [0035], [0056],  [0070], [0076]-[0077] and [0185])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Rothenberg and Gibbons by incorporating the teaching of Gibbons into the method of Rothenberg. One having ordinary skill in the art would have found it motivated to use the data management of Gibbons into the system of Rothenberg for the purpose of managing data integrity/protection.


As per claim 9, Rothenberg and Gibbons teach:
The method of claim 8, wherein the first environmental prediction comprises a probability that an environmental event will occur at the physical location during the time period.  
(Fig. 12-13 and paragraphs [0018], [0035], [0037], [0043], [0058], [0102], [0178]-[0179])( Rothenberg)


As per claim 10, Rothenberg and Gibbons teach:
 	The method of claim 8, wherein the first environmental prediction comprises a prediction of a time estimate within the time period representative of when an environmental event is predicted to begin at the physical location.  
(Paragraphs [0007], [0120])( Rothenberg) 


As per claim 11, Rothenberg and Gibbons teach:
 	The method of claim 8, wherein the first environmental prediction comprises a prediction of an amount of impact to the device from an environmental event predicted to occur at the physical location during the time period. 
(Paragraphs [0007], [0035], [0079], [0170], wherein the intensity is the impact)( Rothenberg) 


As per claim 12, Rothenberg and Gibbons teach:
 	The method of claim 8, wherein modifying the level of data protection of the device for the time period comprises modifying the level of data protection from a first level to a second level, and further comprising: after the time period concludes, modifying, by the system, the level of data protection from the second level back to the first level.  
(Paragraphs [0047], [0052] and [0054]-[0056])( Gibbons)

As per claim 14, Rothenberg and Gibbons teach:
 	 The method of claim 8, wherein the level of data protection comprises a backup, a replication, or a snapshot.
(Paragraphs [0047], [0052] and [0054]-[0056])( Gibbons)



Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rothenberg and Gibbons in view of Cousins et al (hereinafter Cousins) US Publication No. 20190162875.

As per claim 3, Rothenberg and Gibbons do not explicitly teach weather categorization is defined based on user input, however in analogous art of data management, Cousins teaches: 
  	weather categorization is defined based on user input.  
(Paragraph [0085])  
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Rothenberg and Gibbons and Cousins by incorporating the teaching of Cousins into the method of Rothenberg and Gibbons. One having ordinary skill in the art would have found it motivated to use the data management of Cousins into the system of Rothenberg and Gibbons for the purpose of customizing and configuring event classification according to user input.

Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rothenberg and Gibbons in view of Laura Rabb (hereinafter Rabb) US Publication No. 20170134895.

As per claim 5, Rothenberg and Gibbons do not explicitly teach receiving a weather alert separate from the first weather prediction and the second weather prediction, wherein the determining of the weather categorization comprises determining the weather categorization based on the weather alert, the first weather prediction, and the second weather prediction, however in analogous art of data management. Robb teaches: 
receiving a weather alert separate from the first weather prediction and the second weather prediction, wherein the determining of the weather categorization comprises determining the weather categorization based on the weather alert, the first weather prediction, and the second weather prediction.  
(Fig. 1 and 3 paragraphs [0016] and [0056])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Rothenberg and Gibbons and Robb by incorporating the teaching of Robb into the method of Rothenberg and Gibbons. One having ordinary skill in the art would have found it motivated to use the data management of Robb into the system of Rothenberg and Gibbons for the purpose of managing event warning data.


As per claim 6, Rothenberg and Gibbons teach:
 	The system of claim 5, wherein the weather alert is a first weather alert, and wherein the determining of the weather categorization comprises: determining the weather prediction based on the first weather alert received from a first weather alert source and a second weather alert received from a second weather alert source.  
(Fig. 1 and 3 paragraphs [0016] and [0056])(Robb)



Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rothenberg and Gibbons in view of Philbrick et al (hereinafter Philbrick) US Publication No. 20160335725

As per claim 13, Rothenberg and Gibbons do not explicitly teach receiving, by the system and from the device, a registration message indicative of registering for environmental alerts, however in analogous art of data management, Philbrick teaches:
 	receiving, by the system and from the device, a registration message indicative of registering for environmental alerts; (Fig. 3 and paragraph [0032])
and registering, by the system, with an environmental prediction service to obtain the first environmental prediction from the environmental prediction service.  
(Fig. 3 and paragraph [0032])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Rothenberg and Gibbons and Philbrick by incorporating the teaching of Philbrick into the method of Rothenberg and Gibbons. One having ordinary skill in the art would have found it motivated to use the data management of Philbrick into the system of Rothenberg and Gibbons for the purpose of keeping track of alert notification.


Claims 15 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Daniel Rothenberg (hereinafter Rothenberg) US Publication 20200132884 and Victor Kuznetsov (hereinafter Kuznetsov) US Patent No 9548828 in view of Gibbons JR et al (hereinafter Gibbons) US Publication No. 20210049077


As per claim 15, Rothenberg teaches:
A non-transitory computer-readable medium comprising instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising: 
determining an environmental prediction applicable to a physical location for a time period, wherein the environmental prediction comprises a prediction that an environmental condition will change at a time within the time period;
(Fig. 12 and paragraphs [0018], [0035], [0043], [0102], [0178]-[0179])
Rothenberg does not explicitly determining an environmental prediction applicable to a physical location of a computer, however in analogous art of data management, Kuznetsov teaches:
determining an environmental prediction applicable to a physical location of a computer 
(Abstract and column 7, lines 27-30 and lines 48-54   column 8, lines 1-23)
comprises a prediction that an environmental condition associated with the computer will change at a time within the time period;
(Abstract and column 7, lines 27-30 and lines 48-54   column 8, lines 1-23)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Rothenberg and Kuznetsov by incorporating the teaching of Kuznetsov into the method of Rothenberg. One having ordinary skill in the art would have found it motivated to use the data management of Kuznetsov into the system of Rothenberg for the purpose of targeting environment forecasting for specific resource.
Rothenberg and Kuznetsov do not explicitly teach and based on the categorization, modifying a level of data protection of the computer for the time period, however in analogous art of event prediction, Gibbons teaches:
 	determining a categorization based the environmental prediction; 
(Abstract and paragraphs [0013]-[0016], [0035], [0056],  [0070], [0076]-[0077] and [0185])
and based on the categorization, modifying a level of data protection of the computer for the time period.
(Abstract and paragraphs [0013]-[0016], [0035], [0056],  [0070], [0076]-[0077] and [0185])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Rothenberg and Kuznetsov and Gibbons by incorporating the teaching of Gibbons into the method of Rothenberg and Kuznetsov. One having ordinary skill in the art would have found it motivated to use the data management of Gibbons into the system of Rothenberg and Kuznetsov for the purpose of managing data integrity/protection.


As per claim 18, Rothenberg and Kuznetsov and Gibbons teach:
  	The non-transitory computer-readable medium of claim 15, wherein the environmental prediction comprises a prediction of at least one of a flood, a rain storm with a threshold amount of rain, a wind storm with a threshold amount of wind, a tornado, a hurricane, a derecho, a hail storm, a snow storm, a sand storm, a volcanic eruption, a critical weather condition, or a disaster.  
(Fig. 12 and paragraphs [0018], [0035], [0043], [0102], [0178]-[0179])( Rothenberg)


As per claim 19, Rothenberg and Kuznetsov and Gibbons teach:
 	The non-transitory computer-readable medium of claim 15, wherein the operations further comprise: determining the categorization based on an alert of an environmental event that is currently occurring or has occurred recently not longer than a defined threshold time ago. 
(Paragraphs [0059], [0063], [0283] and [0292])( Rothenberg)


As per claim 20, Rothenberg and Kuznetsov and Gibbons teach:
 	The non-transitory computer-readable medium of claim 19, wherein the environmental event comprises an earthquake, a tsunami, a power outage, or a spreading fire.
(Fig. 12 and paragraphs [0018], [0035], [0043], [0102], [0178]-[0179])( Rothenberg)



Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Rothenberg and Kuznetsov and Gibbons in view of Sangala et al (hereinafter Sangala) US Publication No. 20210349795.

As per claim 16, Rothenberg and Kuznetsov and Gibbons briefly teach fail over (Gibbons, paragraph [0012]) but do not go into detail regarding the fail over being triggered by weather prediction, how ever in analogous art of data management, Sangala teaches:
 wherein the computer is a first computer, and wherein modifying the level of data protection for the first computer comprises: prior to the time period, initiating a fail over procedure that switches a process from being performed by the first computer to being performed by a second computer.  
(Paragraph [0047])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Rothenberg and Kuznetsov and Gibbons and Sangala by incorporating the teaching of Sangala into the method of Rothenberg and Kuznetsov and Gibbons. One having ordinary skill in the art would have found it motivated to use the data management of Sangala into the system of Rothenberg and Kuznetsov and Gibbons for the purpose of ensuring data availability.


As per claim 17, Rothenberg and Kuznetsov and Gibbons and Sangala teach:
The non-transitory computer-readable medium of claim 16, wherein the physical location is a first physical location, and the fail over procedure comprises: 
 	selecting the second computer based on the second computer being determined to be at a second physical location to which the environmental prediction is not applicable, or where the secondary physical location is not predicted to have a critical environmental event within a predetermined amount of time after the selecting of the second computer.  
(Paragraph [0047], wherein switching to secondary target is in safe geographic zone/location avoiding the weather impact)(Sangala)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        11/1/22